Mollen, J. (dissenting).
I dissent and would reverse the judgment and order a new trial. The facts have been set forth in the majority opinion. Three issues have been presented by this appeal:
1. a ruling, after a Sandoval hearing, that the prosecutor would be permitted to cross-examine the defendant-appellant, if he chose to testify, as to a prior conviction for assault with intent to rape, which conviction occurred approximately 10 years prior to the instant trial;
2. the admission into evidence of bolstering testimony by two witnesses that the complainant had identified the defendant as the perpetrator of the alleged rape; and
3. the prosecutor’s summation, wherein he interjected his personal opinions about the strength of the People’s case and commented about rapists who get away without being caught.
I shall address myself to the appellant’s contentions seriatim. The appellant first contends that the trial court erred in ruling, after a pretrial hearing, that if he took the stand and testified in his own behalf, the prosecutor would be permitted *100to cross-examine him with regard to a conviction of assault with intent to rape, which conviction had occurred approximately 10 years prior to the instant trial.
I believe that the trial court’s ruling was erroneous. The majority agrees that this ruling was "an improvident exercise of discretion” and that "its use on cross-examination might well appear to have no other purpose than to show that the defendant 'is of a criminal bent or character and thus likely to have committed the crime charged’ ”. The majority agrees that error was committed and that it could be highly prejudicial. However, thereafter, the majority ventures into the realm of speculation as to whether the appellant, in any event, would have taken the stand to testify. Rather than ramble through the thickets of conjecture with my distinguished brethren, I would merely note that clearly this concededly erroneous ruling at the conclusion of the Sandoval hearing effectively precluded any possibility that the appellant would take the stand and testify in his own behalf. Beyond peradventure, the prime purpose of the prosecution in seeking and obtaining the right to delve into the 10-year-old conviction upon cross-examination of the appellant was not to shed light on the issue of the credibility of the appellant, but rather to demonstrate his propensity to commit the crime charged in the instant indictment. This is quite obvious, independent of the resolution of any semantic conflict as to whether assault with intent to rape is a calculated or impulsive act of violence.
The similarity of that prior conviction and the instant charge, coupled with the predictable reaction of a jury, particularly bearing in mind the likely impact upon the emotions and passions of jurors caused by the nature of that prior conviction and the fact that the appellant stood accused a second time of a similar charge, effectively destroyed the right of the appellant to take the stand in his own behalf (see People v Caviness, 38 NY2d 227; People v Sandoval, 34 NY2d 371).
The appellant’s second contention is directed to the fact that the prosecution elicited testimony from two of its witnesses, Police Officer Henry Brown and Mr. Lopez, that the complainant identified the appellant as the alleged rapist when she saw him sitting in the police vehicle. Clearly, such testimony was an improper bolstering of the complainant’s testimony, and was in direct contravention of the holding in People v Trowbridge (305 NY 471). However, I agree with the *101majority that under the facts of this case, identification was not truly in issue and, therefore, this error, in and of itself, was of minimal significance.
Lastly, the appellant contends that the prosecutor’s summation contained impermissible expressions of personal opinions by the prosecutor, as well as inflammatory matter.
The following statements were made by the prosecutor:
"One advantage that the defendant did have, and that’s obvious to all, is that he’s got a competent attorney. I think Mr. Liss has done a great job, and I think that he’s worked with nothing and done a great job. However, during all the cases that I’ve tried, either as a defense counsel or as an Assistant District Attorney, I have never to my recollection tried a case * * * [Defense counsel’s objection was overruled]

’I have never tried a case where the evidence was so clear and convincing. * * *

'Her father came at that point. If it wasn’t for that, this man probably wouldn’t be here, and he’d have gotten away, and many of them do, but this is one time, thank God, for some reason, he happened to show up at the right time. * * *
"If it wasn’t for her father, I told you before, being there at the exact right time, he wouldn’t have been here. Probably he would have gotten away. It would have been another one we didn’t get. * * *
"I submit to you, as I did when I opened up, I have tried very few cases where the evidence is this strong. ” (Emphasis supplied.)
The above-quoted remarks were clearly improper and prejudicial (see People v Lovello, 1 NY2d 436; People v Kane, 57 AD2d 575; People v McNair, 48 AD2d 860; People v Coles, 47 AD2d 905; People v Johnston, 47 AD2d 897; People v Mantesta, 27 AD2d 748). In the Coles case, despite the lack of objection by defense counsel, the majority held that remarks, not too dissimilar in thrust from those in the instant case, and not quite as inflammatory, were so prejudicial as to require reversal in the interest of justice. In People v Tassiello (300 NY 425) the Court of Appeals unanimously reversed a murder conviction on the sole ground of the prosecutor’s improper comments in the course of his summation. The impropriety which the Court of Appeals found to be so gross as to require reversal was similar to that in the instant case in that it consisted primarily of the prosecutor’s personal opinion as to *102certain aspects of that case, and an innuendo that defendant’s counsel knew that the defendant was guilty. It is further noteworthy that the Court of Appeals, in Tassiello, reversed despite the fact that, unlike the instant case, in response to the trial court’s question the prosecutor recanted and withdrew some of his remarks.
I would agree with my distinguished colleagues and vote for affirmance if but one of the errors heretofore set forth had occurred. However, I am constrained to find that the cumulative impact of these errors was such as to deprive the appellant of a fair trial. The majority opinion appears to base its conclusion to the contrary on the strength of the People’s case and the traumatic impact upon the complainant of a retrial. I, too, find repugnant the necessity to vote for reversal and a new trial, particularly in a case of this type. However, I do not perceive the constitutional right to due process and a fair trial to be inapplicable to instances where the People’s case is strong or where the crime is heinous. In this regard, the Supreme Court of the United States, in the recent case of Brewer v Williams (430 US 387), involving the abduction and murder of a 10-year-old girl, reversed the conviction of murder in a majority opinion which concluded as follows (406): "The crime of which Williams was convicted was senseless and brutal, calling for swift and energetic action by the police to apprehend the perpetrator and gather evidence with which he could be convicted. No mission of law enforcement officials is more important. Yet '[disinterested zeal for the public good does not assure either wisdom or right in the methods it pursues.’ Haley v Ohio, 332 US 596, 605 (Frankfurter, J., concurring in the judgment). Although we do not lightly affirm the issuance of a writ of habeas corpus in this case, so clear a violation of the Sixth and Fourteenth Amendments as here occurred cannot. be condoned. The pressures on state executive and judicial officers charged with the administration of the criminal law are great, especially when the crime is murder and the victim a small child. But it is precisely the predictability of those pressures that makes imperative a resolute loyalty to the guarantees that the Constitution extends to us all. ” (Emphasis supplied.)
Cohalan, J. P., and Hawkins, J., concur with O’Connor, J.; Mollen, J., dissents and votes to reverse the judgment and order a new trial, with an opinion.
*103Judgment of the Supreme Court, Queens County, rendered November 14, 1974, affirmed.